DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Claims filed on 04/26/2021 have been entered. Claims 33-48, 50-51 and 64-65 are pending in the instant patent application. Claims 33 and 50-51 have been amended. Claims 1-32, 49 and 52-63 have been canceled. Claim 65 is new.
37 CFR 1.105 Requirement for Information
Requirement for Information under 37 CFR 1.105
The following is a quotation of 37 C.F.R. 1.105:
(a)(1) In the course of examining or treating a matter in a pending or abandoned application filed under 35 U.S.C. 111 or 371 (including a reissue application), in a patent, or in a reexamination proceeding, the examiner or other Office employee may require the submission, from individuals identified under § 1.56(c), or any assignee, of such information as may be reasonably necessary to properly examine or treat the matter, for example:... (vii) In Use: Identification of any use of the claimed invention known to any of the inventors at the time the application was filed notwithstanding the date of the use. (viii) Technical information known to applicant. Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or 
	Applicants and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
	This information is required to complete the record so that an analysis can be made under 35 U.S.C. 102 and 103 may be ascertained. Thus, the following information is requested:
The original source of the recited formulas in Claims 34-37 and 39-40.
Any material known to any of the Applicants that describes the formulas in 34-37 and 39-40.
	In response to this requirement, Applicant is requested to please provide the original source of the recited formulas in claims 5 and 6 (similarly claims 11, 12, 17 and 18). Applicant is also requested, if applicable, to provide the citation and a copy of each publication that any of the applicants relied upon to draft or develop the claimed subject matter at issue. For each publication, please provide a concise explanation of the reliance placed on that publication in distinguishing the claimed subject matter from the prior art.
	The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. § 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of 
	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained will be accepted as a complete response to the requirement for that item.
	This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
	Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 33-48, 50-51 and 64-65, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 33-48, 50-51 and 64-65 are directed to the abstract idea of data analytics, notably processes for correcting biases and inaccuracies of data sources.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 33, claim 33 recites

	These claim limitations fall within the Mathematical Concepts grouping of abstract ideas due to the mathematical relationships/calculations taking place within the claim limitations. In addition, Certain Methods of Organizing Human Activity due to the commercial interactions taking place, notably marketing/sales activities taking place.
	Accordingly, the claim recites an abstract idea and dependent claims 34-48, 50-51 and 65 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a computer system and a set of data sources (first and second). The computer system and a set of data sources (first and second) are merely generic computing devices implemented on a personal computer.
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…in at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").
	Therefore, Claims 33 and 64, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33, 38, 47, 48, 50, 51 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROHDE, "Improving the value of ratings by factoring out the generosity of raters", Department of Brain and Cognitive Science Massachusetts Institute of Technology, Removing Generosity from Ratings, May 29, 2003, 25 pgs., hereby know as "Rohde" in view of Shayegan et al. (US 2004/0015329 A1) further in view of Gross (US 2014/0304654 A1).
egarding Claim 33, Rohde teaches the limitations of Claim 33 which state
	receiving, a compilation of quality indicators of a set of items, wherein each item has been provided a quality indicator by a set of data sources (Rohde: Page 1 , Left Column, Para 2; Abstract; Page 11, Left Column, Para 2 via One of the most common data gathering methods used in the social sciences, and in society at large, is the collection of human ratings. We ask people to rate movies and restaurants, colleges, consumer products, conference papers, job applications, SAT essays, and mutual funds, in addition to experimental items of many sorts. The ultimate goal in collecting these ratings is usually to assign each item a score with which they can be compared. The most common and straight-forward method for producing such scores is simply averaging the ratings received by each item. Gathering human ratings is one of our most common research methods. However, there are potential sources of bias or noise in human ratings that can adversely affect the clarity and consistency of the results, especially when a relatively small amount of data is available. One primary source of disagreement between raters is their varying generosity—some raters tend to give higher ratings than others. The correct scores were taken to be the ratings averaged over all 42 raters. Because each rater has rated all of the items in this controlled experiment, any discrepancy in the generosity of the raters should affect all of the items), where:
	the set of items is at least two items (Rohde: Page 1, Left Column, Para 2; Page 2 Left Column, Para 3 via We ask people to rate movies and restaurants, colleges, consumer products, conference papers, job applications, SAT essays, and mutual funds, in addition to experimental items of many sorts. If reviewer A and reviewer B both evaluate several items in common, and reviewer A tends to give 
	the set of data sources is at least two data sources (Rohde: Page 1 Left Column Para 3; Page 2 Left Column Para 3; Page 11 Left Column Para 2 via each item is rated only by a subset of the reviewers. If reviewer A and reviewer B both evaluate several items in common, and reviewer A tends to give them higher ratings, we could reasonably conclude that A is more generous than B. The correct scores were taken to be the ratings averaged over all 42 raters. Because each rater has rated all of the items in this controlled experiment; and 
	a first data source and a second data source, of the set of data sources, have each provided a quality indicator of a first item and a second item, of the set of items (Rohde: Page 2 Left Column Para 3 via If reviewer A and reviewer B both evaluate several items in common, and reviewer A tends to give them higher ratings, we could reasonably conclude that A is more generous than B).
	However, Rohde does not explicitly disclose the limitations of Claim 33 which state a computer system; determining, using the computer system, an initial estimate of an error and a bias of each data source in the set of data sources; centering, using the computer system, the estimate of the quality of each item, of the set of items, at a current estimate of the mean quality of all items in the set of items; solving, using the computer system, the error of each data source, and the bias of each data source, of the set of data sources.
	Shayegan though, with the teachings of Rohde, teaches of
	a computer system (Shayegan: Para 0329-0330 via FIG. 6 depicts a simplified block diagram of a system 400 for collecting and statistically analyzing 
	determining, using the computer system, an initial estimate of an error and a bias of each data source in the set of data sources (Shayegan: Para 0048-0049, 0241 via In one embodiment, the present methods and systems determine rater reliability. The present invention takes input from various raters or investigators each scoring or rating a population of subjects or objects (e.g., patients, cars, customers, performances and the like), for example by recording observations 
	centering, using the computer system, the estimate of the quality of each item, of the set of items, at a current estimate of the mean quality of all items in the set of items (Shayegan: Para 0088 via As introduced above, the sample second moment captures generic rater variability, where variability can be considered as two types: (i) consistent variability and (ii) inconsistent variability. The former type refers to pronounced variation from the perfect distribution .delta..sub.0, but the errors appear to cluster somewhere, such that the error may be considered directional. In fact, if the center of variation is shifted to the middle of the cluster, 
	solving, using the computer system, the error of each data source, and the bias of each data source, of the set of data sources (Shayegan: Para 0048-0049, 0088, 0241 via In one embodiment, the present methods and systems determine rater reliability. The present invention takes input from various raters or investigators each scoring or rating a population of subjects or objects (e.g., patients, cars, customers, performances and the like), for example by recording observations based on a survey of questions. Further, the present invention determines each rater's ability to accurately categorize each object. If rater's measurements are defined as "true value" plus "error," the following decomposition can be defined: Datum=True Value+Error Error=Rater Error+Inherent Error The measure is decomposed additively for mathematical convenience. The Datum is the value that the rater records, and True Value is the accurate or perfect, objective 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rohde with the teachings of Shayegan in order to have a computer system; determining, using the computer system, an initial estimate of an error and a bias of each data source in the set of 
	Furthermore, Rohde does not explicitly disclose the limitations of Claim 33 which state determining, using the computer system, an initial estimate of a quality of each item in the set of items; solving, using the computer system, the estimates of the quality of each item.
	Gross though, with the teachings of Rohde/Shayegan, teaches of
	determining, using the computer system, an initial estimate of a quality of each item in the set of items (Gross: Para 0216 via As a source of ratings for the partner and the group, the wizard can use a database of prior ratings by the participant, the partner, prior ratings for the item in question (see database 605 for example below), a predicted score for the participant based on his/her correlation to another user in the database, the participant's correlation to another user in the group participating in the event, the partner's profile/taste model, the absolute/relative time of the item sampling compared to a start time or sampling of another item, and so on. Gender, age and other factors can be considered. In the absence of explicit ratings for the participants or items it will be understood that estimates for this data can be generated in any number of different ways. Because the Wizard knows the actual identity of the item, and the participants, the 
	solving, using the computer system, the estimates of the quality of each item (Gross: Para 0216 via As a source of ratings for the partner and the group, the wizard can use a database of prior ratings by the participant, the partner, prior ratings for the item in question (see database 605 for example below), a predicted score for the participant based on his/her correlation to another user in the database, the participant's correlation to another user in the group participating in the event, the partner's profile/taste model, the absolute/relative time of the item sampling compared to a start time or sampling of another item, and so on. Gender, age and other factors can be considered. In the absence of explicit ratings for the participants or items it will be understood that estimates for this data can be generated in any number of different ways. Because the Wizard knows the actual identity of the item, and the participants, the electronic software avatar can derive this data accurately and automatically before or during game time. An initial set of predicted Wizard ratings, both for each individual and for the entire group can be predicted and determined as a benchmark or baseline for the event. This data can be accessed before and after the event within an interface 480 seen in FIG. 4K. In 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rohde/Shayegan with the teachings of Gross in order to have determining, using the computer system, an initial estimate of a quality of each item in the set of items; solving, using the computer system, the estimates of the quality of each item. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Rohde/Shayegan/Gross teaches the limitations of Claim 33 which state	
	repeating for at least two iterations (Rohde: Page 2 Right Column Para 4-6 via Although a closed-form solution may be possible, it is simple and effective to adjust the generosities and scores to minimize this error using an iterative process. We begin by assuming that all reviewers have a neutral generosity of 0 and find the locally optimal values for each of the scores, si . These are obtained by differentiating Equation 2 with respect to si , setting this partial derivative to zero, and solving for si . The result is shown in Equation 3: where Vi is the set of reviewers who rated item i. Thus, an item’s score is estimated to be the average difference between its actual ratings and the generosity of the reviewers, and the initial scores will simply be the average ratings. The next step of the iteration is to re-estimate the generosities of the reviewers given the new scores of the items. 
	the centering of the estimate of the quality each item, of the set of items, at a current estimate of the mean quality of all items in the set of items (Shayegan: Para 0088 via As introduced above, the sample second moment captures generic rater variability, where variability can be considered as two types: (i) consistent variability and (ii) inconsistent variability. The former type refers to pronounced variation from the perfect distribution .delta..sub.0, but the errors appear to cluster somewhere, such that the error may be considered directional. In fact, if the center of variation is shifted to the middle of the cluster, the distribution has little variance about the new center. One way of capturing this is through the Bias(P,.delta..sub.0) term (which is actually the mean); the sign indicates whether the rater is over-rating or under-rating the objects. As for inconsistent variability, this is a raw measure of spread in all directions. The term Var(P) captures this, since it measures variability from Mean(P), not from the point 0. Thus, the measure .parallel. .parallel..sub.MSE incorporates both of these features, since .parallel.P.parallel..sub.MSE=Var(P)+Bias(P,.delta..sub.0).sup.2. If inconsistent variability is penalized more (or less) than consistent variability, then some .theta..epsilon.[0,1] is chosen and the convex combination .parallel.P.parallel..sub.NEW=.theta.Var(P)+(1-.theta.)Bias(P- ,.delta..sub.0).sup.2 is formed. The resulting measure has the same properties as the original (so the square root of it is a genuine norm on distributions .PI.));  

	where the estimates provide a final quality of each item in the set of items, a final accuracy of each data source of the set of data sources, and a final bias of each data source of the set of data sources (Rohde: Page 2 Right Column Para 6 and Page 6 Right Column Para 2 via Equations 3 and 4 are used to iteratively re-estimate the scores and the generosities until the model settles into a stable solution, and the final scores are taken to reflect the actual values of the items. The settling process converges quite rapidly, generally requiring about 6 iterations. If a function is well-behaved and the initial estimate is close to correct, the Newton-Raphson method converges quite rapidly and consistently. In the first iteration of the Spindle algorithm, the generosities are all initialized to 0.5. In this case, the optimal score for an item is actually the average of its ratings and there is no need to run the Newton-Raphson iteration to optimize si . Subsequently, the starting point for the iteration is simply the previous value of si . In this case, the method converges on a new value, to a criterion of 1e6 , in about 4 iterations).
	Regarding Claim 38, the combination of Rohde/Shayegan/Gross teaches the limitation of Claim 38 which states
	wherein the initial estimate of each data source's error is an arbitrary positive number (Shayegan: Para 0048-0049, 0241 via In one embodiment, the present methods and systems determine rater reliability. The present invention takes input from various raters or investigators each scoring or rating a population of subjects or objects (e.g., patients, cars, customers, performances and the like), for example by recording observations based on a survey of questions. Further, the present 
	Regarding Claim 47, the combination of Rohde/Shayegan/Gross teaches the limitation of Claim 47 which states
	setting a regulatory standard based at least upon the final quality of the first item (Shayegan: Para 0023, 0033 via The method and apparatus of the present invention additionally provides for the generation of the benchmark or standard. Additionally, the present invention provides for the collection of data and the analysis of data in determining the benchmark. Further, the present invention provides for analyzing benchmark data to verify the benchmark. The method and apparatus additionally provide for a determination of difference or non-consensus within the benchmark allowing weighting of statistical analysis based on the amount of non-consensus found within the benchmark. The rough measures produced by the expert groups' informal analysis are contrived as a probationary set of standards that govern acceptable practice of the subjective measurement technique. The probationary set of standards can consequently provide the benchmark basis in which to compare the rating scores of others (experts, and non-experts), for the purpose of assessing reliability and validity of performance 
	Regarding Claim 48, the combination of Rohde/Shayegan/Gross teaches the limitation of Claim 48 which states
	wherein the first item is a consumer product selected from the group consistinq of: electronics, groceries, clothing, and vehicles (Gross: Para 0086 via FIG. 1 is an illustration of the main components of a preferred embodiment of an integrated gourmet item data collection/recommender/vending system 100 of the present invention. A group of items 110 preferably include, for example, a set of distinct wines to be rated by a sampling group 120. While the items described herein are preferably gourmet consumable items, such as wine, cheese, etc, it will be understood that the invention has beneficial applicability to other domains and products where it is desirable to collect data from the public. Other types of items also lend themselves to group/social gatherings, discourse and ratings, such as book readings, movie previews/reviews, music pieces, sport teams, automobiles, political campaigns/candidates, other content such as news, stories, articles, images, and the like. Moreover while certain preferred vendors, e-commerce entities, etc. are identified, it will be apparent that other entities may be involved in the data collection, analysis and utilization processes herein).
	Regarding Claim 50, the combination of Rohde/Shayegan/Gross teaches the limitation of Claim 50 which states
	wherein the first item is wine (Gross: Para 0087 via In some embodiments, as explained below, the item set 110 may be in the form of a pre-packaged high end event "kit" 115 which includes all necessary items for conducting a consumer 
	Regarding Claim 51, the combination of Rohde/Shayegan/Gross teaches the limitation of Claim 51 which states
	wherein the first item is a professional service, an educational service, a transportation and travel service, an entertainment program, a food and beverage establishment, an investment security, a game, or a sports team; wherein the professional service is selected from the group consisting of: medical services, contractor services, leqal services, and brokeraqe services; wherein the educational service is selected from the group consistinq of: universities, colleges, teachers, and test preparation courses; wherein the transportation and travel service is selected from the group consistinq of hotels, airlines, trains, rental cars, and ridesharinq; wherein the entertainment program selected from the group consisting of: cinema, theater, television, online streaming, music, and literature; and wherein the food and beverage establishment selected from the group consisting of: restaurants, bars, clubs, wineries, breweries, and caterinq. (Gross: Para 0087 via In some embodiments, as explained below, the item set 110 may be in the form of a pre-packaged high end event "kit" 115 which includes all necessary items for conducting a consumer entertainment event for tasting and rating gourmet items, such as a collection of wines of a particular variety (i.e., Zinfandel, Cabernet, Merlot, etc.)).
	Regarding Claim 65, the combination of Rohde/Shayegan/Gross teaches the limitation of Claim 65 which states
.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROHDE, "Improving the value of ratings by factoring out the generosity of raters", Department of Brain and Cognitive Science Massachusetts Institute of Technology, Removing Generosity from Ratings, May 29, 2003, 25 pgs., hereby know as "Rohde" in view of Shayegan et al. (US 2004/0015329 A1) in view of Gross (US 2014/0304654 A1) further in view of Gopalpur et al. (US 2008/0004981 A1).
	Regarding Claim 41, while the combination of Rohde/Shayegan/Gross teaches the limitations of Claim 33, it does not explicitly disclose the limitation of 
	Gopalpur though, with the teachings of Rohde/Shayegan/Gross teaches of
	pricing the first item based upon the final quality of the first item (Gopalpur: Para 0052-0057 via Pricing management tool 120 also allows marketplace seller 160 to set prices if there are no other like marketplace items being offered by other vendors. There are several pricing parameters in this case that may be applied in this case, either alone or in combination, including: Pricing can be set as a percentage of the Manufacturer's Suggested Retail Price (MSRP) If there is no MRSP available for the item and there are no Marketplace items being offered by other vendors, price can be set at a default amount. Minimum acceptable price may also be set for inventory receiving, such that an item which will be priced at less than the minimum acceptable price may be automatically rejected in the inventory receiving screen. Minimum acceptable price may also be set for inventory re-pricing. If an item will be priced at less than the minimum acceptable price during the automatic re-pricing, the item will automatically be priced at the minimum acceptable price. Seller can have price based on amount of competitor feedback ratings received, excluding competitors who do not make the cut-off; disqualifying less experienced sellers from price calculations).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rohde/Shayegan/Gross with the teachings of Gopalpur in order to have pricing the first item based upon the final quality of the first item. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to .
Claims 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROHDE, "Improving the value of ratings by factoring out the generosity of raters", Department of Brain and Cognitive Science Massachusetts Institute of Technology, Removing Generosity from Ratings, May 29, 2003, 25 pgs., hereby know as "Rohde" in view of Shayegan et al. (US 2004/0015329 A1) in view of Gross (US 2014/0304654 A1) further in view of Dumontet et al. (US 2013/0339163 A1).
	Regarding Claim 42, while the combination of Rohde/Shayegan/Gross teaches the limitation of Claim 33, it does not explicitly disclose the limitation of Claim 42 which states displaying the first and the second items in an order based upon the final qualities of the first and the second items.
	Dumontet though, with the teachings of Rohde/Shayegan/Gross, teaches of
	displaying the first and the second items in an order based upon the final qualities of the first and the second items (Dumontet: Para 0122-0126 via Returning to FIG. 12A, the menu 1200 may include sections in addition to those which were expressly specific by the menu's food vendor. For example, in the example of FIG. 12A the menu 1200 includes a "top rated" section, a "most popular" section 1212b, a "my past picks" section 1212c, and a "recommendations" section 1212d. The consumer 102a may select (e.g., click on) any of these section labels 1212a-d, in response to which the system 100 may display a corresponding dynamically-generated listing of food items from within the menu. For example: If the consumer 102a clicks on the "top rated" section 1212a, the system 1000 may display only those food items from within the original menu 1002 that have a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rohde/Shayegan/Gross with the teachings of Dumontet in order to have displaying the first and the second items in an order based upon the final qualities of the first and the second items. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 43, the combination of Rohde/Shayegan/Gross/Dumontet teaches the limitation of Claim 43 which states 
	wherein the first and the second items are displayed on an online marketplace (Dumontet: Para 0122-0126 via Returning to FIG. 12A, the menu 1200 may include sections in addition to those which were expressly specific by the 
	Regarding Claim 44, while the combination of Rohde/Shayegan/Gross teaches the limitation of Claim 33, it does not explicitly disclose the limitation of Claim 44 which states displaying the first item when the final quality of the first item exceeds a threshold.
	Dumontet though, with the teachings of Rohde/Shayegan/Gross, teaches of

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rohde/Shayegan/Gross with 
	Regarding Claim 45, the combination of Rohde/Shayegan/Gross/Dumontet teaches the limitation of Claim 45 which states
	wherein the first item is displayed on an online marketplace (Dumontet: Para 0122-0126 via Returning to FIG. 12A, the menu 1200 may include sections in addition to those which were expressly specific by the menu's food vendor. For example, in the example of FIG. 12A the menu 1200 includes a "top rated" section, a "most popular" section 1212b, a "my past picks" section 1212c, and a "recommendations" section 1212d. The consumer 102a may select (e.g., click on) any of these section labels 1212a-d, in response to which the system 100 may display a corresponding dynamically-generated listing of food items from within the menu. For example: If the consumer 102a clicks on the "top rated" section 1212a, the system 1000 may display only those food items from within the original menu 1002 that have a community rating meeting and/or exceeding a particular predetermined threshold (e.g., 3 stars, 4 stars, or 5 stars out of 5 stars).  If the consumer 102a clicks on the "most popular" section 1212b, the system 1000 may display only those food items from within the original menu 1002 that are purchased most frequently by members of the community.  If the consumer 102a clicks on the "my past picks" section 1212c, the system 1000 may display only those food items from within the original menu 1002 that the consumer 102a 
	Regarding Claim 46, while the combination of Rohde/Shayegan/Gross teaches the limitation of Claim 33, it does not explicitly disclose the limitation of Claim 46 which states importing the first item when the final quality of the first item exceeds a threshold.
	Dumontet though, with the teachings of Rohde/Shayegan/Gross, teaches of
	importing the first item when the final quality of the first item exceeds a threshold (Dumontet: Para 0129-0130 via The method 1100 of FIG. 11 may be varied in various ways. For example, the food recommendation engine 1006 may determine whether the consumer 102a prefers the food item represented by food item F (in operation 1106) in any of a variety of ways. For example, the food recommendation engine 1006 may conclude the that the consumer 102a prefers the food item if the consumer's preference value 402c (FIG. 4) for the food item exceeds some predetermined threshold. As another example, the food recommendation engine 1006 may conclude that the consumer 102a prefers the food item based on the consumer's preference for one or more elements (i.e., ingredients) of the food item. For example, the food recommendation engine 1006 may conclude that the consumer 102a prefers the food item if the consumer's preference value 402c (FIG. 4) for any element of the foot item exceeds some predetermined threshold. As yet another example, the food recommendation engine 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rohde/Shayegan/Gross with the teachings of Dumontet in order to have importing the first item when the final quality of the first item exceeds a threshold. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROHDE, "Improving the value of ratings by factoring out the generosity of raters", Department of Brain and Cognitive Science Massachusetts Institute of Technology, Removing Generosity from Ratings, May 29, 2003, 25 pgs., hereby know as "Rohde" in view of Shayegan et al. (US 2004/0015329 A1) in view of Gross (US 2014/0304654 A1) further in view of Vander Mey et al. (US 7,519,562 B1).
Regarding Claim 64, while the combination of Rohde/Shayegan/Gross teaches the limitation of Claim 33, it does not explicitly disclose the limitations of Claim 64 which states identifying, using the computer system, a fraudulent quality indicator within the compilation of quality indicators, utilizing a distribution of quality indicators of at least one data source of the set of data sources; and removing, using the computer system, the fraudulent quality indicator from the compilation of quality indicators prior to solving the final quality of each item in the set of items, the final accuracy of each data source of the set of data sources, and the final bias of each data source of the set of data sources.
	Vander Mey though, with the teachings of Rohde/Shayegan/Gross, teaches of	
	identifying, using the computer system, a fraudulent quality indicator within the compilation of quality indicators, utilizing a distribution of quality indicators of at least one data source of the set of data sources (Vander Mey: Col 15 lines 14-36 via The routine 900 proceeds from step 935 to step 940, where it determines whether the reliability score exceeds a predefined unreliability threshold. For example, if the calculated reliability score is a weighted sum, the routine may compare the weighted sum to a predefined maximum weighted sum. In another example, if the calculated reliability score has two or more components, the routine may compare each of the components to a maximum score for the respective component. For some embodiments, such as when it is desired that erroneous decisions that a vote is unreliable should be avoided at the cost of allowing some unreliable votes to be considered, the routine may require that the maximum be exceeded for all or some portion of the components before a determination will be made that the reliability threshold has been exceeded. When it is determined at 
	removing, using the computer system, the fraudulent quality indicator from the compilation of quality indicators prior to solving the final quality of each item in the set of items, the final accuracy of each data source of the set of data sources, and the final bias of each data source of the set of data sources (Vander Mey: Col 15 lines 28-36 via When it is determined at step 940 that the reliability score for the first vote exceeds the predefined unreliability threshold, the routine proceeds from step 940 to step 945. At step 945, the routine identifies the first vote as fraudulent, for example, by setting a flag associated with the first vote. The identification of the first vote as fraudulent may be used, for example, by a content manager, to exclude the first vote from a group of votes used to evaluate the usefulness of the first item review. The routine proceeds from step 940 to step 950).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rohde/Shayegan/Gross with the teachings of Vander Mey in order to have identifying, using the computer system, a fraudulent quality indicator within the compilation of quality indicators, utilizing a distribution of quality indicators of at least one data source of the set of .
Allowable Subject Matter
Examiner analyzed Claims 34-37 and 39-40 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references, or more, with a reasonable explanation of success. Claims 34-37 and 39-40 would be allowed if rewritten to overcome the current rejections under 35 USC 101. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bezos et al. (US 2003/0083961 A1) - Marketplace System In Which Users Generate And Browse User-to-user Preorder Listings Via A Dedinitive Products Catalog
Attar (US 2017/0249364 A1) - APPARATUS, METHOD AND COMPUTER-READABLE MEDIUM THAT ASSIGNS A MEASURE TO AN ITEM AND ASSITS LOCATION OF AN ITEM
Stahl et al. (US 2016/0092945 A1) - Quality Users Information Employed For Improved User Experience Including Ratings And Recommendations
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623